Exhibit 10.1
AMENDMENT TO THE EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN
EXPRESS SCRIPTS, INC. AND GEORGE PAZ
     WHEREAS, Express Scripts, Inc. (“Company”) and George Paz (“Executive”)
previously entered into an employment agreement effective as of April 1, 2008,
as amended and restated by that certain Executive Employment Agreement effective
as of November 1, 2008 (“Employment Agreement”); and
     WHEREAS, the Company and Executive retained the right to amend the
Employment Agreement in Section 6.11 thereof;
     WHEREAS, the Company and Executive desire to amend the Employment
Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the Company and
Executive hereby agree to amend the Employment Agreement effective this 15th day
of December, 2010, as follows:

1.   Section 1.14 is deleted in its entirety and replaced with the following:  
    “Early Retirement” means a voluntary termination of employment by Executive
which is not a Tenured Retirement, provided that Executive shall have properly
delivered a Notice of Retirement at least six (6) months prior to the proposed
effective date of the Retirement.   2.   Section 1.27 is deleted in its entirety
and replaced with the following:       “Original Effective Date” means the
original effective date of the Original Agreement specified in the recitals to
the Agreement.   3.   Section 2.2 is amended to add the following to the end
thereof:       Subject to the provisions of Sections 4.1 through 4.5 of this
Agreement, the term of Executive’s employment under this Agreement shall
continue through March 31, 2014, and such continuation shall be considered a
Renewal Period hereunder.   4.   The first sentence of Section 3.1 is deleted in
its entirety and replaced with the following:       Effective as of April 1,
2010 and during the Employment Period, the Company shall pay Executive a base
salary (“Annual Base Salary”) at the annual rate of One Millions One Hundred
Thousand Dollars ($1,100,000), which shall be payable in regular installments in
accordance with the Company’s usual payroll practices and shall be subject to
deductions for customary withholdings, including, without limitation, federal,
state, and local withholding taxes, social security taxes, and Medicare taxes.  
5.   Section 4.2(a)(iv) is deleted in its entirety and replaced with the
following:       The Company will pay an amount in thirty-six (36) equal monthly
installments, beginning on the first day of the first month following the
Termination Date (subject to the six-month delay described below), equal to the
premium for continuing medical insurance under COBRA, and, following the
expiration of the COBRA period, equivalent medical insurance coverage, for
Executive, Executive’s spouse and any eligible dependents of Executive for a
period of thirty-

 



--------------------------------------------------------------------------------



 



    six (36) months after the Termination Date; provided that, if Executive
becomes eligible, as a full-time employee, for group insurance from another
employer Executive shall forfeit any such future payments from the Company (the
“Welfare Benefit”).

6.   Section 4.2(b) is deleted in its entirety and replaced with the following:
      The Company shall pay the Severance Benefit, without interest thereon
(except as described in the next sentence), in eighteen (18) substantially equal
monthly installments, which installments shall be payable on the first day of
each month, with the first installment payable in the first full month
commencing fifteen (15) days after the Termination Date (subject to the
six-month delay described in the next sentence). Notwithstanding anything herein
to the contrary, any payments otherwise due under the Severance Benefit and
Welfare Benefit during the first six months following the Termination Date shall
be accrued and paid in a lump sum on the first day of the first month which is
more than six months following the Termination Date, with a reasonable rate of
interest, as determined in the Company’s sole discretion, accruing from the
Termination Date until the date of payment; provided, however, in no event shall
the Company pay the Severance Benefit or the Welfare Benefit prior to the date
on which the general release described in this Agreement becomes effective
following Executive’s proper execution and delivery thereof. Payment of the
Severance Benefit and Welfare Benefit is subject to deductions for customary
withholdings, including, without limitation, federal, state and local
withholding taxes, social security taxes and Medicare taxes. Executive shall not
be under any duty to mitigate damages in order to be eligible to receive the
Severance Benefit.   7.   Subsection (b) of Section 4.3(a) is deleted in its
entirety and replaced with the following:       (b) payment for the Welfare
Benefit.   8.   Section 6.4 is deleted in its entirety and replaced with the
following:       This Agreement constitutes the complete agreement and
understanding between the parties regarding the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by and between the parties, written or oral, including, without limitation, the
Original Agreement, which shall automatically terminate upon the effectiveness
of this Agreement; provided, however, that this Agreement shall not supersede or
modify the terms of the Nondisclosure and Noncompetition Agreement or any other
nondisclosure or noncompetition agreement between Executive and the Company, and
any restricted stock, stock options or other equity awards or deferred
compensation shall be subject to the terms of the applicable notices or
agreements; and provided further, however that this Agreement shall not
supersede or modify the terms of any equity awards or special bonus awards (i.e.
bonuses other than the Annual Bonus) specifically granted prior to January 1,
2008 under the Original Agreement. The applicable provisions of this Agreement
amend the terms and provisions of the Incentive Plan to the extent addressed by
this Agreement, as the same may have been amended prior to the date hereof, with
respect to awards covered by this Agreement and made to Executive hereunder. The
terms of this Agreement are amended effective December 15, 2010 and, except as
specifically amended by such amendment, remain in full force in all other
respects.

2



--------------------------------------------------------------------------------



 



9.   Section 6.12 is deleted in its entirety and replaced with the following:  
    (a) Notwithstanding anything to the contrary herein (or any other agreement
entered into by and between Executive and the Company or any incentive
arrangement or plan offered by the Company), in the event that any amount or
benefit paid or distributed to Executive pursuant to this Agreement, taken
together with any amounts or benefits otherwise paid or distributed to Executive
by the Company or any of its subsidiaries (collectively, the “Covered
Payments”), would exceed the amount which can be paid to Executive without
Executive incurring an Excise Tax, then the amounts payable to Executive under
this Agreement (or any other agreement by and between Executive and the Company
or pursuant to any incentive arrangement or plan offered by the Company) may, in
the discretion of the Company, be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Executive becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”), but
only if and to the extent such reduced amount would provide a greater benefit to
Executive than an unreduced payment that would subject Executive to an Excise
Tax. In the event Executive receives reduced payments and benefits as a result
of application of this Section 6.12, Executive shall have the right to designate
which of the payments and benefits otherwise set forth herein (or any other
agreement between Executive and the Company or any incentive arrangement or plan
offered by the Company) will be received in connection with the application of
the Payment Cap, subject to the following sentence. Reduction shall first be
made from payments and benefits which are determined not to be nonqualified
deferred compensation for purposes of Section 409A of the Code, and then shall
be made (to the extent necessary) out of payments and benefits which are subject
to Section 409A of the Code and which are due at the latest future date.      
(b) Immediately upon a Change in Control, the Company shall notify Executive of
any modification or reduction as a result of the application of this
Section 6.12. In the event Executive and the Company disagree as to the
application of this Section 6.12, the Company shall select a law firm or
accounting firm from among those regularly consulted (during the twelve-month
period immediately prior to the Change in Control that resulted in the
characterization of the Covered Payments as parachute payments) by the Company,
and such law firm or accounting firm shall determine, at the Company’s expense,
the amount to which Executive shall be entitled hereunder (and pursuant to any
other agreements, incentive arrangements or plans), taking into consideration
the application of this Section 6.12, and such determination shall be final and
binding upon Executive and the Company.   10.   The first sentence of
Section 6.16 is deleted in its entirety and replaced with the following:      
Executive and the Company agree that any and all disputes between the parties
hereto arising from or relating to this Agreement, and/or any release executed
by Executive pursuant to the terms of this Agreement, other than under Article V
(which may be enforced by the Company through specific performance or injunctive
or other equitable relief), shall be submitted and decided by binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then in
effect.

3



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement this 15th day of December, 2010.

          EXPRESS SCRIPTS, INC.
      By:   /s/ Maura Breen        Name:   Maura Breen        Title:  
Compensation Committee Chairperson       

          Executive
      /s/ George Paz      George Paz             

4